Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
The response filed on 2/22/21 has been entered. 

Applicant’s arguments filed 2/22/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1-2 are pending in this office action.
		
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed December 29,, 2020. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 stand rejected under 35 U.S.C. 103 as being obvious over Aoki et al. (WO 2016111225) in view of Tamura et al. (US 9975999)
The applied reference has a common Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly 

	With regards to instant claims 1-2, the reference teaches a polysiloxane as a hair product, wherein the polyoxyalkylene is a modified bonded to more than 40 organopolysiloxane compound of formula I and 2 
    PNG
    media_image1.png
    266
    136
    media_image1.png
    Greyscale
 (see claim 1) with a viscosity of more than 50,000 mPa·s or more at 25 ° C. a HLB ranging from 7.5-14and wherein R 1 is an alkyl group from 1-20 carbon atoms, wherein A (i.e., L from the reference represents a polyoxyalyene in formula 4 represented by 
    PNG
    media_image2.png
    114
    502
    media_image2.png
    Greyscale
,wherein R2 has 2-10 carbon 
    PNG
    media_image3.png
    62
    161
    media_image3.png
    Greyscale
and R3  may be hydrogen or an alkyl group from 1-10 (see claim 1), having a water mass from  0-10,000 parts by mass, 100 parts by  mass of the poly-organopolysiloxane compound (as required by claim 2  A and C (see claim 7), and teaches having an alcohol from 0-1000 parts by mass(as required by instant claim2 B) and comprises an emulsifier (see abstract). 
 	However Aoki fails to teach the HLB in the range from 1-7 as recited by instant claim 1 and a non-rinse-off. Nonetheless teaches the polyoxyalkylene (see claim 2) where in it has 40 or more units per molecule and therefore if the exact units are used it will have a viscosity of 50,000 or more mPa·s and have the same HLB as required by instant claim 1.
  	Although silent, nonetheless Aoki does teach that their formulation is for hair care. 
Tamura et al. teach leave in conditioner comprising of an organosilane having a protective effect on hair wherein the organosiloxane is of formula 
    PNG
    media_image4.png
    89
    198
    media_image4.png
    Greyscale
which as recited by instant claim 1 (see col 8, lines 1+, formula 3) as an external cosmetic use for the hair (see col. 47, lines 45+).
 Therefore one of ordinary skill in the art would have been motivated to use the teachings of Aoki and use their composition as a protective no-rinse-off or leave on product on the hair because Aoki teaches that their composition can be used for hair and with the teachings of Tamura that organosilanes can be use as hair protective cosmetics, therefore motivating one of ordinary skill in the art to do so.
Applicant argues that claim 1 is amended as set forth above. When the claim terms are given the broadest reasonable interpretation consistent with the instant disclosure as it would be interpreted by one of ordinary skill in the art, the structures/materials of applied references fail to operate and/or read on the claimed combination of features at least because the applied references fail to teach and/or fairly suggest a non-rinse-off hair protective cosmetic comprising the recited polyoxyalkylene-modified organopolysiloxane compound which is a coating agent and nothing in Aoki describes or suggests the polyoxyalkylene-modified organopolysiloxane compound as required by the claims, which is a coating agent, has a viscosity of 50,000 mPa-s or more at 25"C and an HLB of 1.0 to 7.0.
In response, Applicant’s argument is found not persuasive because the composition is excellent coating effect of the hair and that the viscosity is greater than 50, mpa.s at 25 wherein the HLB is from 7.5-14. It should be noted that r1 and R as taught by Aoki  is an alkyl form 1 carbon atom to 20 carbon atoms,  and A is 
    PNG
    media_image2.png
    114
    502
    media_image2.png
    Greyscale
 and therefore will have or expected to have the HLB of 1-7 when the same  atom of carbon is used as required by instant claim 1. 

No claims allowed.

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        04/12/21